           Case 2:16-cv-00931-APG-VCF Document 82 Filed 07/20/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      JOHN MANUEL RUIZ,
4
                           Plaintiff,
5                                                         2:16-cv-00931-APG-VCF
      vs.                                                 ORDER
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                            Defendant.
8
            Before the Court is the Motion (I) to Reschedule the July 27, 2021 Telephonic Hearing on
9
     Plaintiff’s June 1, 2021 Motion to Compel and (II) to Stay the August 2, 2021 Dispositive Motions
10
     Deadline (ECF NO. 80, 81).
11
            Defendants request to continue the hearing on July 27, 2021 because Mr. Smith is sitting for the
12
     Nevada Bar Exam. Time and effort has been expended to coordinate the incarcerated prisoner’s
13
     participation in the scheduled hearing. Mr. Smith must make arrangement for another Deputy Attorney
14
     General to prepare for and attend the hearing.
15
            Accordingly,
16
            IT IS HEREBY ORDERED that the Motion (I) to Reschedule the July 27, 2021 Telephonic
17
     Hearing on Plaintiff’s June 1, 2021 Motion to Compel (ECF No. 80) is DENIED.
18
            IT IS FURTHER ORDERED that the Motion to Stay the August 2, 2021 Dispositive Motions
19
     Deadline (ECF No. 81) is added to the telephonic hearing scheduled for 2:00 PM, July 27, 2021. The call-
20
     in details are in ECF No. 77.
21
            DATED this 20th day of July, 2021.
22
                                                                _________________________
23                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
24

25
